     Case 19-00450-SMT    Doc 87   Filed 12/05/19 Entered 12/05/19 11:16:05   Desc Main
                                   Document Page 1 of 2
The order below is hereby signed.

Signed: December 5 2019




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     VINCENT L. PHILLIPS,                   )     Case No. 19-00450
                                            )     (Chapter 7)
                           Debtor.          )     Not for publication in
                                            )     West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER
             DENYING APPLICATION TO PAY FILING FEE IN INSTALLMENTS

           On November 15, 2019, the debtor filed an Application for

     Individuals to Pay the Filing Fee in Installments (Dkt. No. 80).

     The fee at issue is a fee for converting the case to Chapter 11

     imposed by the hanging paragraph of 28 U.S.C. § 1930(a).                 Even if

     the court has authority under Fed. R. Bankr. P. 1006 to permit

     the conversion fee to be paid in installments, the Application

     must be denied.      Rule 1006(b)(2) provides that the court may

     authorize a filing fee to be paid in installments with the final

     installment due “not later than 120 days after filing the

     petition.”    When the debtor filed his Application, more than 120

     days had passed since the debtor filed the petition commencing

     this case on July 9, 2019, and the conversion of the case did not

     alter the date of the filing of the petition.              11 U.S.C.
Case 19-00450-SMT                                                                                    Doc 87   Filed 12/05/19 Entered 12/05/19 11:16:05   Desc Main
                                                                                                              Document Page 2 of 2


§ 348(a).                                                         Although Rule 1006(b)(2) permits the court for cause

to extend the deadline for paying the last installment to a date

“not later than 180 days after filing the petition,” the debtor

has not filed a motion showing cause for such an extension.

Moreover, the debtor proposes paying the last two installments on

January 15, 2020, and February 15, 2020, which are later than the

180-day mark.                                                                             The court further notes that the debtor’s proposed

installment payment plan includes payments totaling $1,382.00,

but according to the hanging paragraph of 28 U.S.C. § 1930(a),

the fee to convert from chapter 7 to chapter 11 in $922.00.

                              For all of these reasons, it is

                              ORDERED that the Application (Dkt. No. 80) is DENIED.

                                                                                                                                  [Signed and dated above.]

Copies to: Recipients of e-notifications of orders; entities on
the BNC mailing list.




R:\Common\TeelSM\Judge Temp Docs\Phillips (Vincent) Order re Paying Conversion Fee in Installments v2.wpd
                                                                                                                        2
